DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Independent claim 1 claims, inter alia, “elastic body includes: an outer ring coupled to the gear, an inner ring provided radially inside of the outer ring and coupled to the output body; and a midsection connecting the outer ring and the inner ring and configured to be elastically deformed based on at least one of a movement of the outer ring or the inner ring.” Independent claim 15 recites similar language. The Examiner notes that in the applicant’s specification and drawings, the outer ring (231), inner ring (232), and midsection (Not explicitly given a reference number in the specification and so not explicitly labeled in the drawings, but appearing to correspond to 233 (235, 234, 236; Fig. 13).) appear to be different portions of the same part (the elastic body 230), and are not shown as being separate parts assembled together. Thus, the BRI of claim terms “outer ring”, “inner ring”, “midsection”, and “elastic body” encompasses both the claimed outer ring, inner ring, and midsection being different portions of the same integral, single-piece elastic body, as well as encompasses the claimed outer ring, inner ring, and midsection being separate parts assembled together to form the elastic bod(ies).
Paragraph [0203] recites “[0202]   When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element. When an element is "directly coupled" or "directly connected" to another element, it should be understood that no element is present between the two elements.” Claim terms “coupled” and “connected” have therefore been interpreted with the BRI (Broadest Reasonable Interpretation) required by that explicit definition in the specification. The Examiner notes that when two parts are claimed as being coupled or connected to each other, the BRI encompasses those two parts being joined together via fastener(s), those parts being fitted together without the use of any other fastener, intermediate part(s) between those two parts with the two parts which are coupled or connected together not making direct contact with each other (i.e. indirectly coupled or indirectly connected), and the two parts being different portions of the same, integral, single-piece part. The Examiner notes that the terms “directly coupled” or “directly connected” are not found in the claims filed 5/19/2020, but those terms, if used, would be interpreted in accordance with the BRI to require direct contact between the two parts which are claimed as being directly coupled or directly connected to each other, including if the two parts were different portions of the same, integral, single-piece part as long as there was not a third portion of that same integral part between the two parts directly connected or directly coupled to each other.
The Examiner notes that the BRI of the term “recess” encompasses both recesses which are holes which only extend partially through a part (i.e. holes which have side(s) and a bottom surface) and holes which extend all the way through a part (i.e. holes which have side(s) but no bottom surface).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-9, 12 each recite “the elastic body”. Parent claim 1 recites “at least one elastic body”. The term “at least one elastic body” encompasses both a single elastic body as well as more than one elastic body. It is unclear whether “the elastic body” recited in each of the child claims is referring to all elastic bod(ies) of the at least one elastic body, or only referring to a single elastic body even if there are plural elastic bodies in the at least one elastic body.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-9, 12-14, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nakamura (US 6,169,346).
Re claim 1. An elastic actuator comprising:
a gear (5a, Fig. 1) configured to transmit a rotational force;
an output body (9, Fig. 1) configured to rotate by the gear (Fig. 1);
a shaft (10) coupled to the output body and to rotate by the output body;
at least one elastic body (6, Fig. 1) coupling the gear and the output body (Fig. 1),
an angle sensor (C4/L1-3 - “rotation sensor”) coupled (coupled encompasses both direct coupling and indirect coupling. The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”) to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body
wherein at least one of the at least one elastic body includes:
 an outer ring (See annotated zoomed in section of elastic body 6 from Fig. 1 below. See also claim interpretation section above) coupled to the gear,
an inner ring (See annotated zoomed in selection of elastic body 6 from Fig. 1 below) provided radially inside of the outer ring and coupled to the output body (Fig. 1); and
a midsection (See annotated zoomed in section of elastic body 6 from Fig. 1 below) connecting the outer ring and the inner ring and configured to be elastically deformed (C4/L15-20 - absorption of a shock by the elastic portions 6a will result in some deformation of the elastic element) based on movement of at least one of the outer ring or the inner ring (C4/L15-20) (The claim does not require that the midsection deform more than the inner ring or more than the outer ring, and does not preclude either the inner or outer ring from also deforming. The outer ring, the inner ring, and the midsection will each deform to some extent. The midsection will necessarily deform some when force is applied to the outer ring or the inner ring.).

    PNG
    media_image1.png
    1605
    2225
    media_image1.png
    Greyscale

Re claim 2. The elastic actuator of claim 1, wherein centers of the outer ring (See annotated section of Fig. 1 above) and the inner ring (See annotated section of Fig. 1 above) are provided on a rotation axis of the gear (Fig. 1)
Re claim 7. The elastic actuator of claim 1, wherein a mounting recess (X; Fig. 1) in which the elastic body is received is formed on a surface of the gear (Fig. 1).
Re claim 8. The elastic actuator of claim 7, wherein the mounting recess (X; Fig. 1) is provided with a protrusion (5c; Fig. 1) inserted into the inner ring of the elastic body (6).
Re claim 9. The elastic actuator of claim 7, wherein an inner circumference of the gear (5) is defined by the mounting recess (X), a fitting portion (5d) protrudes radially inward from the inner circumference of the gear, the elastic body includes a fitting recess (6b; Fig. 1) formed in an outer circumference of the outer ring, and the fitting portion is configured to be pressed-fit (C3/L18-21) into the fitting recess to secure the elastic body in the mounting recess (Fig. 1).

Re claim 12. The series elastic actuator of claim 1, wherein the shaft (10) penetrates through the inner ring of the elastic body and the gear (5), and extends along a rotation axis of the gear (Fig. 1)
Re claim 13. The series elastic actuator of claim 12,
the angle sensor (C4/L1-3 - “rotation sensor”) coupled to the shaft (C4/L1-3. Indirectly coupled to the shaft 10 via the output plate 9”.) at a side of the gear opposite to a side of the gear facing the output body (The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”).
Re claim 14. The series elastic actuator of claim 13, further comprising a bearing (interior of 4b) to support the shaft (10) in a radial direction, wherein the gear (5) includes a bearing mounting recess (5c) to receive the bearing.

Re claim 21. The series elastic actuator of claim 1, wherein the at least one elastic body includes a plurality of elastic bodies (6, 8) connected in series (C4/L15-20. The Examiner notes that the claim does not require the plurality of elastic bodies to be identical and claims only require that one of the “at least one elastic body includes a plurality of elastic bodies connected in series.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 6,857,976) in view of Nakamura (US 6,169,346).
Re claim 1.
Kodama discloses a series elastic actuator comprising:
a gear (35) configured to transmit a rotational force; (see also annotated Figs. 2 and 3 below)
an output body (including 37, See also annotated Figs. 2 and 3 below) configured to rotate by the gear
a shaft (para. [0054] - the “not-shown supporting axis”) coupled to the output body and to rotate by the output body (para. [0054])
at least one elastic body coupling the gear and the output body (see annotated Figs. 2 and 3 below), wherein at least one of the at least one elastic body includes
 an outer ring (Including 31. See also annotated Figs. 2 and 3 below) coupled to the gear,
an inner ring (including 48. See also annotated Figs. 2 and 3 below) provided radially inside of the outer ring and coupled to the output body; and
a midsection (Including 33 (33 itself includes 41, 42, and 43.) connecting the outer ring and the inner ring and configured to be elastically deformed (Col.5, ll.13-18) based on movement of at least one of the outer ring or the inner ring (see also annotated Figs. 2 and 3 below).

    PNG
    media_image2.png
    1003
    665
    media_image2.png
    Greyscale

Kodoma does not disclose an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body.
Nakamura teaches an angle sensor (C4/L1-3 - “rotation sensor”) coupled (coupled encompasses both direct coupling and indirect coupling. The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”) to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, for the purpose of detecting rotation (C4/L1-3).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Kodoma such that an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, as taught by Nakamura, for the purpose of detecting rotation.

Kodoma as modified above further suggests:
Re claim 2. The series elastic actuator of claim 1, wherein centers of the outer ring and the inner ring are provided on a rotation axis of the gear (Figs. 1 and 2).
Re claim 3. The elastic actuator of claim 1, wherein the midsection includes a plurality of sectors (33 in Figs. 2 and 3, and the two identical portions resembling 33 which are not labeled in Figs. 2 and 3) spaced apart from each other in a circumferential direction (see also annotated Figs. 2 and 3 below)
Re claim 12. The series elastic actuator of claim 1, wherein the shaft (para. [0054] - the “not-shown supporting axis”) penetrates through the inner ring of the elastic body and the gear, and extends along a rotation axis of the gear (Fig 1. While the shaft disclosed in paragraph [0054] is not shown, it is in the center of the gear and thus penetrates the inner ring and the gear and extends along the rotation axis of the gear)
Re claim 13. The series elastic actuator of claim 12,
the angle sensor (C4/L1-3 - “rotation sensor” in Nakamura) coupled to the shaft (Indirectly coupled to the shaft) at a side of the gear opposite to a side of the gear facing the output body (The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”).

Re claim 14. The series elastic actuator of claim 13, further comprising a bearing (a journal bearing exists between the radially inner surface of the recess seen at the center of 32 and the “not-shown supporting axis[/shaft]” on the outside of the not-shown supporting axis/shaft) to support the shaft (para. [0054] - the “not-shown supporting axis”) in a radial direction, wherein the gear includes a bearing mounting recess (recess seen at the center of 32) to receive the bearing

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 6,857,976) in view of Nakamura (US 6,169,346), and further in view of Kozilek (US 9,556,949).
Re claim 5
Kodama as modified above further suggests all claim dependency limitations, see above, but does not disclose the elastic body is made of a stainless alloy material or an aluminum alloy material.
Kozilek teaches the elastic body (2 in Fig. 2) is made of a stainless alloy material or an aluminum alloy material (C4/L6-15 of Kozilek states, inter alia, that the connection element may be made out of aluminum, titanium or spring steel. C2/L41-48 states, inter alia, that the connection element may be plastic, aluminum, titanium, or spring steel. The elastic body as disclosed in Kodama is disclosed as being plastic. Kozilek establishes stainless steel or aluminum are obvious substitutes for the material of the elastic body of Kodama.), for the purpose of further reducing vibrations (C1/L21-24).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Kodama such that the elastic body is made of a stainless alloy material or an aluminum alloy material, as taught by Kozilek, for the purpose of further reducing vibrations.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US 6,857,976) in view of Nakamura (US 6,169,346), and further in view of Kozilek (US 9,556,949) and Friedel (3,252,696).
Re claim 6
Kodama as modified above suggests all claim dependency limitations, see above, but does not disclose the elastic body is made of a maraging steel material or a 7000-based aluminum alloy material.
Kozilek teaches the elastic body (2 in Fig. 2) is made of a steel alloy material or an aluminum alloy material (C4/L6-15 of Kozilek states, inter alia, that the connection element may be made out of aluminum, titanium or spring steel. C2/L41-48 states, inter alia, that the connection element may be plastic, aluminum, titanium, or spring steel. The elastic body as disclosed in Kodama is disclosed as being plastic. Kozilek establishes steel or aluminum are obvious substitutes for the material of the elastic body of Kodama.), for the purpose of further reducing vibrations (C1/L21-24).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Kodama such that the elastic body is made of a steel alloy material or an aluminum alloy material, as taught by Kozilek, for the purpose of further reducing vibrations.
While Kodama as modified by Kozilek does suggest the elastic body is made of a steel alloy material or an aluminum alloy material, Kodama does not expressly suggest that the elastic body is made of a maraging steel material or a 7000-based aluminum alloy material.
Friedel teaches maraging steels as an obvious substitute for stainless steels in spring/elastic elements (C3/L21-31), for the purpose of choosing a spring/elastic material which meets the conditions and requirements of the application/usage (C3/L13-20) of the device.
It would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the device of Kodama such that the elastic body is made of a maraging steel material or a 7000-based aluminum alloy material, as taught by Friedel, for the purpose of choosing a spring/elastic material which meets the conditions and requirements of the application/usage of the device.
Claim(s) 1, 2, 7-9, 12, 13, 21, 22, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh (US 9,296,157) in view of Nakamura (US 6,169,346).
Re claim 1.
Handschuh discloses a series elastic actuator comprising:
a gear (54; Fig. 4) configured to transmit a rotational force;
an output body (63a; Fig. 4) configured to rotate by the gear;
a shaft (56) coupled to the output body and to rotate by the output body;
at least one elastic body (58a in Fig. 4) coupling the gear and the output body (63a; Fig. 4), wherein at least one of the at least one elastic body includes
 an outer ring (radially outer portion of 58a/58b through which pins 59 extend. See claim interpretation section hereinabove.) coupled to the gear,
an inner ring (radially inner portion of 58a/58b through which pins 59’ extend) provided radially inside of the outer ring and coupled to the output body; and
a midsection (portion of 58a/58b through between the outer ring and the inner ring) connecting the outer ring and the inner ring and configured to be elastically deformed (C3/L44-54; C6/L3-14; C9/L48-58. The composite elastic bodies (58a, 58b) absorb vibrations, the absorption of the vibrations will deform the at least one elastic body.) based on movement of at least one of the outer ring or the inner ring (Fig. 4).

Handschuh does not disclose an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body.
Nakamura teaches an angle sensor (C4/L1-3 - “rotation sensor”) coupled (coupled encompasses both direct coupling and indirect coupling. The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”) to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, for the purpose of detecting rotation (C4/L1-3).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Handschuh such that an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, as taught by Nakamura, for the purpose of detecting rotation.

	Handschuh further suggests:
Re claim 2. The elastic actuator of claim 1, wherein centers of the outer ring and the inner ring are provided on a rotation axis of the gear (Figs. 4).
Re claim 7. The elastic actuator of claim 1, wherein a mounting recess (inside of gear 54. Figs. 4) in which the elastic body (58a/58b) is received is formed on a surface of the gear (formed on inner circumferential surface of 54 as seen in Figs. 4).
Re claim 8. The elastic actuator of claim 7, wherein the mounting recess is provided with a protrusion (See annotated Fig. 4 below) inserted into the inner ring of the elastic body.

    PNG
    media_image3.png
    428
    527
    media_image3.png
    Greyscale

Re claim 9. The elastic actuator of claim 7, wherein an inner circumference of the gear is defined by the mounting recess (Fig. 4), a fitting portion (See annotated Fig. 4 below) protrudes radially inward from the inner circumference of the gear, the elastic body (58a) includes a fitting recess formed in an outer circumference of the outer ring, and the fitting portion is configured to be pressed-fit into the fitting recess to secure the elastic body in the mounting recess (Fig 4. See also C8/L5-6).

    PNG
    media_image4.png
    425
    527
    media_image4.png
    Greyscale

Re claim 12. The series elastic actuator of claim 1, wherein the shaft penetrates through the inner ring of the elastic body and the gear, and extends along a rotation axis of the gear (Fig. 4).
Re claim 13. The series elastic actuator of claim 12, wherein the angle sensor (C4/L1-3 - “rotation sensor” of Nakamura) is coupled to the shaft at a side of the gear opposite to a side of the gear facing the output body (The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”).

Re claim 21. The elastic actuator of claim 1, wherein the at least one elastic body includes a plurality of elastic bodies (58a, 58b) connected in series (Fig. 4. 58a and 58b are connected to each other and so connected in series).
Re claim 22. The elastic actuator of claim 1, wherein the at least one elastic body includes a plurality of elastic bodies (58a, 58b) connected in parallel (Parallel transmission paths of power from 54 to 56 exist through both 48a and 58b, therefore the elastic bodies 58a and 58b are connected in parallel.).

Re claim 15
A series elastic actuator comprising:
a gear (54; Fig. 4) configured to transmit a rotational force;
an output body (56; Fig. 4) configured to rotate by the gear;
a plurality of elastic bodies (58a & 58b in Fig. 4), each elastic body including an outer ring (radially outer portion of 58a/58b through which pins 59 extend), an inner ring (radially inner portion of 58a/58b through which pins 59’ extend) provided radially inside the outer ring, and a midsection (portion of 58a/58b through between the outer ring and the inner ring) provided between the outer ring and the inner ring and configured to elastically deform (C3/L44-54; C6/L3-14; C9/L48-58. The composite elastic bodies (58a, 58b) absorb vibrations, the absorption of the vibrations will deform the elastic bodies.), wherein the plurality of elastic bodies are configured to transmit the rotational force of the gear to the output body (Fig. 4); and
a plurality of connecting pins (59’) extending in a direction parallel to an axial direction of the gear and connecting inner rings of the plurality of elastic bodies to each other (Fig. 4).

Handschuh does not disclose an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body.
Nakamura teaches an angle sensor (C4/L1-3 - “rotation sensor”) coupled (coupled encompasses both direct coupling and indirect coupling. The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”) to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, for the purpose of detecting rotation (C4/L1-3).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Handschuh such that an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, as taught by Nakamura, for the purpose of detecting rotation.

Handschuh as modified above further suggests:
Re claim 16. The elastic actuator of claim 15, wherein the gear (54; Fig. 4) is formed with a mounting recess (Fig. 4b) configured to receive the plurality of elastic bodies (58a, 58b).
Re claim 17. The elastic actuator of claim 16, wherein an inner circumference of the gear is defined by the mounting recess (Fig. 4b), and a fitting portion (53; Fig. 4b) protrudes radially inward from the inner circumference, and each elastic body (58a, 58b) includes a fitting recess (Fig. 4b) formed in the outer ring and configured to receive the fitting portion such that the elastic body is secured to the gear via the fitting recess and the fitting portion (Fig. 4b).
Re claim 18. The elastic actuator of claim 15, wherein the inner ring of each elastic body (58a, 58b) is formed with a plurality of connecting holes into which the connecting pins (59’) are fitted, the plurality of connecting holes being spaced apart by a predetermined interval in a circumferential direction of the inner ring (Fig. 4a).

Claim(s) 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinton (US 1,308,160) in view of Nakamura (US 6,169,346).
Brinton discloses:
Re claim 15
An elastic actuator comprising:
a gear (Page 1, lines 9-14 (P1, L9-14)- gear of the roll train driven by gear made collectively of sections 7 in Figs. 1-4) configured to transmit a rotational force;
an output body (5) configured to rotate by the gear (manually turning the roll train (L9-14) in reverse will cause the output body 5 rotate by the gear) ;
a plurality of elastic bodies (7), each elastic body including an outer ring (outer portion of each elastic body 7 with teeth 9), an inner ring (inner portion of elastic body 7 including the portion between the inner circumferential surface of each elastic body 7 and an imaginary cylinder intersecting the radially inner surfaces of grooves 13.) provided radially inside the outer ring, and a midsection (Portion of each elastic body 7 between two adjacent grooves 13 and connecting the inner ring and the outer ring) provided between the outer ring and the inner ring and configured to elastically deform (P2,L43-77. The device of Brinton is made in a manner which reduces the presence of cementite in elastic bodies 7, which in turn makes the bodies less brittle and thus more elastic.), wherein the plurality of elastic bodies are configured to transmit the rotational force of the gear to the output body (Force is transmitted to/from the gear from/to the output body via the elastic bodies 7. In accordance with Newton’s third law of motion, the application of a force by the output body to the gear will cause an equal and opposite force to be applied by the gear body to the output body and vice versa.); and
a plurality of connecting pins (9, 10. Page 2, line 41. The Examiner notes the claimed pins are not required to be round and the claims do not preclude the pins being square-shaped.) extending in a direction parallel to an axial direction of the gear and connecting inner rings of the plurality of elastic bodies to each other (Figs. 1-4).
(The Examiner notes that claim 15 does not require the elastic bodies to be located within a recess in the gear.)

Brinton does not disclose an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body.
Nakamura teaches an angle sensor (C4/L1-3 - “rotation sensor”) coupled (coupled encompasses both direct coupling and indirect coupling. The instant application states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.”) to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, for the purpose of detecting rotation (C4/L1-3).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Brinton such that an angle sensor coupled to the shaft and configured to detect a rotated angle of the shaft by a torque of the at least one elastic body, as taught by Nakamura, for the purpose of detecting rotation.

Brinton as modified above further suggests:
Re claim 19. The series elastic actuator of claim 15, wherein the plurality of elastic bodies includes a first elastic body (a first one of the 7s in Fig. 1), a second elastic body (a second one of the 7s in Fig. 1), and a third elastic body (a third one of the 7s in Fig. 1) sequentially stacked in an axial direction (Figs. 1-2), and wherein the plurality of connecting pins (9, 10) includes:
a first connecting pin (9) connecting the first elastic body and the second elastic body (first connecting pin 9 connects all elastic bodies 7 including the first and second elastic body), and
a second connecting pin (10) connecting the second elastic body and the third elastic body (second connecting pin 10 connects all elastic bodies 7 including the second and third elastic bodies),
wherein the first connecting pin (9) and the second connecting pin (10) are arranged to alternate with each other in a circumferential direction of the inner ring of the second elastic body (Fig. 1. Pins 9 and 10 are spaced apart circumferentially.).
Re claim 20. The series elastic actuator of claim 15, wherein each connecting pin (9, 10) penetrates three or more elastic bodies (7; Figs 1-2) to couple the elastic bodies to each other (Figs 1-4).


Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
The Applicant argues in regards to Nakamura that Nakamura does not disclose detecting a torque. The Examiner notes that Nakamura discloses a rotation sensor (C4/L1-3) and discloses torque is involved in the rotation (see abstract). While Nakamura may not explicitly disclose a torque sensor which outputs a signal representing particular torque measurement(s), such a torque sensor is not claimed. The detection of rotation in Nakamura will necessarily detect that some torque is present, since the rotation cannot occur without some torque.
The Applicant argues in regards to Nakamura that Nakamura does not show where the sensor is coupled. The Examiner notes that the instant application explicitly states in para. “[0202] When an element is "coupled" or "connected" to another element, it should be understood that a third element may be present between the two elements although the element may be directly coupled or connected to the other element.” The sensor in Nakamura is coupled at least indirectly to the shaft. The claims do not require the sensor be coupled directly to the shaft.
The Applicant argues in regards to Kodama that Kodama is a hindrance for deformation of the elastic body. The Applicant then points to Kodama stating that “the weights 34 also have a function of deterring deformation destruction of the elastic structures 3 due to excessive driving force transmitted from the stepping motor 23 to the junction flywheel 21.” The Examiner notes that Kodama does not state there is no deformation, but that deformation destruction is deterred. A material, in particular an elastic material, may deform without undergoing deformation destruction when a non-excessive force is applied. The fact that an elastic material may be deterred from undergoing deformation destruction by limiting excessive force does not mean the material does not undergo some elastic deformation when a non-excessive force is applied to it. Merriam Webster dictionary defines elastic as “capable of recovering size and shape after deformation.” Indeed, an elastic material would not be an elastic material if it could not undergo some elastic deformation without deformation destruction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aguinaldo (US 2021/0033185) teaches separating a gear from the outer rim of an elastic body such that the outer rim is located within a recess in the elastic body. Aguinaldo could presumably be used to modify the Kodama reference. This reference was not relied upon since it would have been a duplicative rejection of claims already rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         

/VICTOR L MACARTHUR/               Primary Examiner, Art Unit 3658